Citation Nr: 0942556	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for left knee degenerative joint disease 
has been received.

2.  Entitlement to service connection for keratoconus, right 
eye.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to 
September 1958.

A claim for service connection for left knee degenerative 
joint disease was previously denied by the RO in August 2003.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2007 rating decision in which the RO denied 
the petition to reopen a claim for service connection for 
left knee degenerative joint disease and denied service 
connection for keratoconus, right eye.  In April 2007, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in April 2008, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in May 2008.

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

Also during the June 2009 hearing, the Veteran indicated that 
he wished to withdraw from appeal his claim for an increased 
rating for left long and ring finger laceration residuals, 
including flexion, tendon damage, and degenerative changes.  
Hence, the only claims remaining on appeal are those set 
forth on the title page.

In characterizing the issues on appeal, the Board has 
considered the decision of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 
520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the 
Federal Circuit held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As is discussed in 
more detail below, here, the Veteran was previously denied 
service connection for a left knee disability.  At the time 
of the prior denial, there were the same complaints made in 
connection with the current claim.  As such, any diagnosis 
made since the prior denial does not constitute a different 
left knee disability.  As new and material evidence is 
required to reopen the claim for service connection, the  
Board has characterized the appeal as encompassing the matter 
set forth on the title page.

The Board's decision to reopen the claim for service 
connection for left knee degenerative joint disease is set 
forth below.  The claim for service connection for 
keratoconus, right eye, is addressed in the remand following 
the order; that matter is being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In an August 2003 rating decision, the RO denied service 
connection for left knee degenerative joint disease; although 
notified of the denial in a September 2003 letter, the 
Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the 
August 2003 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for left knee degenerative joint disease, 
or raises a reasonable possibility of substantiating that 
claim.




CONCLUSION OF LAW

1.  The August 2003 rating decision in which the RO denied 
service connection for left knee degenerative joint disease 
is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's August 2003 denial is 
not new and material, the criteria for reopening the claim 
for service connection for left knee degenerative joint 
disease are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the petition to reopen a 
claim for service connection for left knee degenerative joint 
disease, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The letter specifically 
notified the Veteran of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  The February 2007 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  Hence, the August 2006 letter-which meets the 
content of notice requirements described in Dingess/Hartman, 
Kent, and Pelegrini-also meets the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
and private treatment records, VA treatment records (from the 
Portland VA Medical Center (VAMC), dating from 1997), and the 
report of an August 2003 VA examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's June 2009 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board finds that no 
additional RO action to further develop the record in 
connection with this claim is warranted  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the petition to reopen a claim for 
service connection for left knee degenerative joint disease, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In an August 2003 rating decision, the RO denied the 
Veteran's original claim for service connection for left knee 
degenerative joint disease.  The pertinent evidence then of 
record consisted, primarily, of service  treatment records, 
which reflect complaints regarding and treatment for the left 
knee.  A service treatment note from December 1954 indicated 
that the Veteran injured his left knee while playing 
volleyball.  An X-ray was negative.  An additional treatment 
record from July 1958 showed that the Veteran experienced 
pain in his left knee.  On the Veteran's separation 
examination report dated August 1958, it was noted that the 
Veteran had been hospitalized from December 1954 to February 
1955 with a sprained left knee.  It was further noted that 
the Veteran's lower extremities were currently normal.

A VA treatment record dated in October 2001 shows that the 
Veteran had recently jammed his left knee by accident.  
Another VA treatment note from February 2002 indicates that 
the Veteran had knee problems due to prior football injuries.  
On VA examination in August 2003, the examiner diagnosed 
degenerative joint disease of the left knee.  The examiner 
opined that it was less than likely as not that the Veteran's 
current knee condition was directly associated with the 
injury sustained in the service in 1954.  The examiner 
specifically mentioned that the Veteran was, by his own 
report, asymptomatic until approximately two years previously 
when he injured his left knee ambulating at home.

In denying the claim for service connection, the RO found 
that the Veteran had clearly injured his knee while in 
service.  It was noted that the Veteran had also re-injured 
his knee about two years previously at home.  The RO found 
that nothing showed that the Veteran's left knee sprain many 
years ago was in any way related to his current left knee 
problems.

Although notified of the RO's August 2003 denial of the claim 
in a September 2003 letter, the Veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
July 2006.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims is the 
RO's January 2005 rating decision, which denied service 
connection for a right knee condition.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Pertinent evidence associated with the claims file since the 
RO's August 2003  denial consists of private and VA treatment 
records, the transcript of the Veteran's Board hearing, and 
various written lay statements.

The medical records added to the claims file reflect no 
comment or opinion as to a medical relationship between the 
Veteran's current left knee degenerative joint disease and 
his active service.  They merely indicate that he has a 
current left knee disorder.  While this evidence can be 
considered "new," in that it was not before the RO in 
August 2003, it is not "material."  That is, the evidence 
does not show that there is a medical connection between any 
event or symptoms from the Veteran's active service and his 
present left knee degenerative joint disease, which was the 
basis for the last prior final denial.  Thus, the new medical 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.

As for the Veteran's statements, as well as those provided by 
his representative on his behalf, the Board notes that as 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative (i.e., 
persuasive) opinion on the medical matter of whether there 
exists a medical relationship between the Veteran's current 
left knee degenerative joint disease and his active service-
the matter on which this claim turns.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Lay assertions in 
this regard have no probative value.  Therefore, where, as 
here, resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
left knee degenerative joint disease are not met, and the 
August 2003 RO denial of this claim remains final.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156..  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for left 
knee degenerative joint disease is denied.


REMAND

The Board's review of the record reveals that further RO 
action on the claim for service connection for keratoconus, 
right eye, is warranted.

The record reflects that there are outstanding records which 
may be pertinent to the claim remaining on appeal.  In this 
regard, the transcript to the Veteran's June 2009 Board 
hearing reflects that, in connection with the hearing, the 
Veteran was to submit documentary evidence of private 
treatment for his eye in 1998, along with a signed waiver of 
initial RO consideration of the evidence.  However, neither 
the evidence nor the signed waiver has been associated with 
the claims file.  Hence, on remand, the RO should obtain and 
associate with the claims file the additional evidence and 
signed waiver referenced during his June 2009 Board hearing.  
If necessary, the RO should obtain copies of this evidence 
from the Veteran.

Additionally, the Board observes that while the claims file 
currently includes outpatient treatment records from  the 
Portland VAMC dated from February 2001 to June 2003, the 
Veteran's testimony indicates that more recent records of VA 
treatment for the Veteran are available.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain any records of 
treatment from Portland VAMC since 2003, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
while the matter is on remand, the RO should also give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The notice letter 
to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 .

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Portland 
VAMC all  records of evaluation and/or 
treatment for the right eye, since 
June 2003.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should obtain and associate 
with the claims file the evidence and 
signed waiver that the Veteran expressed 
an intention to submit during t his 
June 2009 Board hearing.  If necessary, 
the RO should obtain copies of this 
evidence again from the Veteran.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for a right knee 
disability that is not currently of 
record.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for a keratoconus, right eye, 
in light of all pertinent evidence and 
legal authority.

7.  If the  benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental  SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


